 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:17-CR-00250-LJO-SKO

12                                        Plaintiff,

13                               v.                      AMENDED PRELIMINARY ORDER OF
                                                         FORFEITURE
14    SANTOS YBARRA,

15                                        Defendant.

16

17           Based upon the plea agreement entered into between United States of America and

18   defendant Santos Ybarra, and the application for amended preliminary order of forfeiture, it is

19   hereby ORDERED, ADJUDGED and DECREED as follows:

20           1.       Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), defendant Santos

21   Ybarra’s interest in the following property shall be condemned and forfeited to the United States

22   of America, to be disposed of according to law:

23                    a. All ammunition seized in this case.

24           2.       The above-listed asset constitutes ammunition involved in or used in a knowing

25   violation of 18 U.S.C. § 1959(a).

26           3.       Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

27   to seize the above-listed property. The aforementioned property shall be seized and held by the

28   Bureau of Alcohol, Tobacco, Firearms and Explosives in its secure custody and control.
     AMENDED PRELIMINARY ORDER OF FORFEITURE            1
 1           4.       a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

 2   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

 3   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

 4   manner as the Attorney General may direct shall be posted for at least 30 consecutive days on the

 5   official internet government forfeiture site www.forfeiture.gov. The United States may also, to

 6   the extent practicable, provide direct written notice to any person known to have alleged an

 7   interest in the property that is the subject of the order of forfeiture as a substitute for published

 8   notice as to those persons so notified.

 9                    b. This notice shall state that any person, other than the defendant, asserting a

10   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

11   days from the first day of publication of the Notice of Forfeiture posted on the official

12   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

13   whichever is earlier.

14           5.       If a petition is timely filed, upon adjudication of all third-party interests, if any,

15   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

16   2461(c), in which all interests will be addressed.

17
     IT IS SO ORDERED.
18

19       Dated:      March 8, 2019                              /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
     AMENDED PRELIMINARY ORDER OF FORFEITURE               2
